
	
		I
		111th CONGRESS
		1st Session
		H. R. 866
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Brady of Texas
			 (for himself, Mr. Bilbray,
			 Mr. Culberson,
			 Mr. Rohrabacher,
			 Mr. McCaul,
			 Mr. Marchant,
			 Mr. Latta,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Franks of Arizona,
			 Mr. Broun of Georgia,
			 Mr. Harper,
			 Mr. Burton of Indiana,
			 Mr. Kingston, and
			 Mr. Sam Johnson of Texas) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide an exception to certain mandatory minimum
		  sentence requirements for a law enforcement officer who uses, carries, or
		  possesses a firearm during and in relation to a crime of violence committed
		  while pursuing or apprehending a suspect.
	
	
		1.Short titleThis Act may be cited as the Law
			 Enforcement Protection Act.
		2.Exception to
			 certain mandatory minimum sentencing requirements for a law enforcement officer
			 who uses, carries, or possesses a firearm during and in relation to a crime of
			 violence committed while pursuing or apprehending a suspectSection 924(c)(1) of title 18, United States
			 Code, is amended by redesignating subparagraphs (B) through (D) as
			 subparagraphs (C) through (E), respectively, and inserting after subparagraph
			 (A) the following:
			
				(B)The minimum sentencing requirements of
				subparagraph (A) shall not apply if—
					(i)at the time the person used, carried,
				or possessed the firearm, the person was a law enforcement officer authorized
				to carry the firearm;
					(ii)the offense under this paragraph occurred
				while the person was on-duty, and during or in relation to the pursuit or
				apprehension of an individual who the person reasonably believed had committed
				a crime; and
					(iii)the crime committed by the person
				during and in relation to which the offense under this paragraph occurred is a
				crime of
				violence.
					.
		
